Citation Nr: 1736214	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In July 2016 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

When this case was previously before the Board in November 2016 it was remanded for additional development.  It has since been returned to the Board for further appellate action.


REMAND

In a VA Form 9 submitted in February 2017, the Veteran indicated he wanted to be scheduled for a videoconference hearing before the Board to provide additional testimony in relation to his claim for service connection for a right ankle disability.  The Board notes the Veteran was provided a Board hearing in July 2016; however, he was not able to provide testimony as to his right ankle claim at that time.  As such, the Board finds the Veteran should be afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.  Properly notify the Veteran of his hearing at his correct mailing address in accordance with 38 C.F.R. § 20.702(b), and such notice must be associated with the record.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


